IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON
                                 Assigned on Briefs August 19, 2015


    RODNEY GLOVER v. TENNESSEE DEPARTMENT OF CORRECTION,
                            ET AL.

                    Appeal from the Chancery Court for Hardeman County
                          No. 17529 William C. Cole, Chancellor

                                ________________________________

                    No. W2014-02186-COA-R3-CV – Filed October 9, 2015
                          _________________________________


This appeal involves the dismissal of a petition for a writ of certiorari filed by a prison
inmate. The prisoner raises several issues regarding violations of the Tennessee Department
of Correction‟s (TDOC) uniform disciplinary procedures. The prisoner was found guilty of
refusing to participate in his assigned educational class. After exhausting his administrative
appeals, he filed an application for a writ of certiorari in the trial court. The trial court
granted the writ of certiorari, and upon review of the record, granted the TDOC‟s motion to
dismiss. The prisoner now appeals. Finding no error, we affirm.

              Tenn. R. App. P. 3; Judgment of the Chancery Court is Affirmed.

KENNY ARMSTRONG, J. delivered the opinion of the Court, in which J. STEVEN STAFFORD,
P.J., W.S., and ARNOLD B. GOLDIN, J., joined.

Rodney Glover, Whiteville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; and Jennifer L. Brenner, Senior
Counsel, for the appellees, State of Tennessee Department of Correction, Derrick D.
Schofield, and Jeff Butler.

                                     MEMORANDUM OPINION1

1
    Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

          This Court, with the concurrence of all judges participating in the case, may affirm, reverse or
          modify the actions of the trial court by memorandum opinion when a formal opinion would
                                         I. Background

       The Appellant Rodney Glover is an inmate in the custody of the Tennessee
Department of Correction. At all times relevant to this case, Mr. Glover was in the custody
of the Hardeman County Correctional Facility in Whiteville, Tennessee. On October 19,
2011, Mr. Glover was charged with refusing to participate in his assigned educational class
after being written up for the same offense.

       A disciplinary hearing was conducted on October 26, 2011; Mr. Glover was
represented by an inmate advisor at the hearing. According to the disciplinary hearing
summary, the “inmate advisor had adequate time to prepare [a] defense.” At the hearing, Mr.
Glover testified that he never attended the class to which he was assigned and was dropped
from the class due to medical problems. Mr. Glover called no witnesses to corroborate his
claim that he was dropped from the class for medical reasons. The disciplinary board found
him guilty of refusing to participate in his assigned educational class. On November 9, 2011,
Mr. Glover appealed the decision to the warden, who affirmed the board‟s conviction on
November 30, 2011. Mr. Glover then appealed the matter to the Commissioner of the
Tennessee Department of Correction, who affirmed the conviction on January 9, 2012,
finding no violations of Mr. Glover‟s due process rights.

        On March 19, 2012, having exhausted his appeals within the prison system, Mr.
Glover filed a petition for common law writ of certiorari with the Chancery Court of
Hardeman County seeking judicial review of his disciplinary conviction. The petition was
filed against the Tennessee Department of Correction, Commissioner Derrick D. Schofield,
and Commissioner Desginee Jeff Butler (together, “Appellees”). In his petition, Mr. Glover
alleged that he was convicted without being afforded all essential due process protections as
set forth under TDOC uniform disciplinary procedures. Mr. Glover also averred that he was
“arbitrarily charged, convicted, and punished for not participating in an assigned educational
program.” Mr. Glover further alleged that he had already been removed and discharged from
the educational assignment prior to the hearing by the disciplinary board, making the
conviction and accompanying punishment null and void.
        The trial court granted Mr. Glover‟s petition for writ of certiorari on February 6, 2013
and the TDOC filed the record of the proceedings below on March 1, 2013. By letter filed
with the trial court on May 15, 2013, Appellant requested a transportation order for his

       have no precedential value. When a case is decided by memorandum opinion it shall be
       designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited or
       relied on for any reason in any unrelated case.

                                                2
appearance on the court date. This request was denied by the trial court in an order dated
May 29, 2013.

       On July 25, 2014, Appellees filed a motion to dismiss the petition for writ of
certiorari. The Appellees also noticed a hearing without the necessity of oral argument. On
September 24, 2014, the trial court entered an order of dismissal finding that the Appellees
“acted within their jurisdiction, did not act illegally, arbitrarily or fraudulently and
substantially complied with required policies and procedures.” Mr. Glover appeals.

                                             II. Issues

Appellant raises only one issue for review as stated in his brief:

       Whether the trial court erred in failing to grant relief in this case due to
       multiple failures of the Department of Correction to comply with all mandatory
       disciplinary procedures pursuant to TDOC policy 502.01 before finding the
       Appellant guilty?

                                 III.        Standard of Review

        The common-law writ of certiorari serves as the proper procedural vehicle through
which prisoners may seek review of decisions by prison disciplinary boards, parole eligibility
review boards, and other similar administrative tribunals. See Willis v. Tenn. Dep’t of Corr.,
113 S.W.3d 706, 710 (Tenn. 2003); Rhoden v. State Dep’t of Corr., 984 S.W.2d 955, 956
(Tenn. Ct. App. 1998) (citing Bishop v. Conley, 894 S.W.2d 294 (Tenn. Crim. App. 1994)).
 The issuance of a writ of common-law certiorari is not an adjudication of anything. Keen v.
Tenn. Dep't of Corr., No. M2007–00632–COA–R3–CV, 2008 WL 539059, at *2 (Tenn. Ct.
App. Feb. 25, 2008) (citing Gore v. Tenn. Dep't of Corr., 132 S.W.3d 369, 375 (Tenn. Ct.
App. 2003)). Instead, it is “simply an order to the lower tribunal to file the complete record
of its proceedings so the trial court can determine whether the petitioner is entitled to relief.”
Hawkins v. Tenn. Dep't of Corr., 127 S.W.3d 749, 757 (Tenn. Ct. App. 2002); Hall v.
McLesky, 83 S.W.3d 752, 757 (Tenn. Ct. App. 2001).

       Review under a writ of certiorari is limited to whether the inferior board or tribunal
exceeded its jurisdiction or acted illegally, arbitrarily or fraudulently, and if there is any
material evidence to support the board‟s findings. Watts v. Civil Serv. Bd. of Columbia, 606
S.W.2d 274, 276-77 (Tenn. 1980); Davidson v. Carr, 659 S.W.2d 361, 363 (Tenn. 1983);
Harding Acad. v. Metropolitan Gov't of Nashville & Davidson Cnty., 222 S.W.3d 359, 363;
(Tenn. 2007); see also Stewart v. Schofield, 368 S.W.3d 457, 463 (Tenn. 2012). These
determinations are issues of law. Watts, 606 S.W.2d at 277.
                                              3
       Our Supreme Court has held that the use of the common-law writ of certiorari is
appropriate to provide judicial relief from (1) fundamentally illegal rulings, (2) proceedings
inconsistent with essential legal requirements, (3) proceedings that effectively deny parties
their day in court, (4) decisions that are beyond the decision-maker's authority, and (5)
decisions that involve plain and palpable abuses of discretion. State v. Lane, 254 S.W.3d
349, at 355 (Tenn. 2008)(quoting Willis 113 S.W.3d at 712). A common-law writ of
certiorari proceeding does not empower the courts to redetermine the facts found by the
entity whose decision is being reviewed. Tennessee Waste Movers, Inc. v. Loudon Cnty.,
160 S.W.3d 517, 520 n. 2 (Tenn. 2005); Cooper v. Williamson Cnty. Bd. of Educ., 746
S.W.2d 176, 179 (Tenn. 1987). Accordingly, we have repeatedly cautioned that a common-
law writ of certiorari does not authorize a reviewing court to evaluate the intrinsic correctness
of a governmental entity's decision. See, e.g., Willis, 113 S.W.3d at 712; Stewart, 368
S.W.3d at 465; Arnold v. Tennessee Bd. of Paroles, 956 S.W.2d 478, 480 (Tenn. 1997). As
previously stated by this Court:

              At the risk of oversimplification, one may say that it is not the
              correctness of the decision that is subject to judicial review, but
              the manner in which the decision is reached. If the agency or
              board has reached its decision in a constitutional or lawful
              manner, then the decision would not be subject to judicial
              review.

Powell v. Parole Eligibility Review Bd., 879 S.W.2d 871, 873 (Tenn. Ct. App. 1994).
Accordingly, we consider Mr. Glover‟s arguments within these parameters. “A board's
determination is arbitrary and void if it is unsupported by any material evidence.” Watts, 606
S.W.2d at 276–77. Whether there existed material evidence to support the board's decision is
a question of law which should be determined by the reviewing court based on the evidence
submitted. Id. This Court must review a trial court's conclusions of matters of law de novo
with no presumption of correctness. Tenn. R. App. P. 13(d). This Court “will not „inquire
into the intrinsic correctness of the [b]oard's decision,‟ but will uphold the decision if it was
reached lawfully and in a constitutional manner.” Hopkins v. Tenn. Bd. of Paroles and
Prob., 60 S.W.3d 79, 82 (Tenn. Ct. App. 2001).

                                          IV. Analysis

       We are cognizant that Mr. Glover is a prison inmate and is proceeding pro se. The
courts should take into account that many pro se litigants have no legal training and little
familiarity with the judicial system. Garrard v. Tenn. Dep't of Corr., No. M2013-01525-
COA-R3-CV, 2014 WL 1887298, at *3 (Tenn. Ct. App. May 8, 2014)(internal citations
                                            4
omitted). It is well-settled that “pro se litigants are held to the same procedural and
substantive standards to which lawyers must adhere.” Brown v. Christian Bros. University,
No. W2012–01336–COA–R3–CV, 2013 WL 3982137, at *3 (Tenn. Ct. App. Aug. 5, 2013),
perm. app. denied (Tenn. Jan. 15, 2014). While a party who chooses to represent himself or
herself is entitled to the fair and equal treatment of the courts, Hodges v. Tenn. Att'y Gen.,
43 S.W.3d 918, 920 (Tenn. Ct. App. 2000), “[p]ro se litigants are not . . . entitled to shift the
burden of litigating their case to the courts.” Whitaker v. Whirlpool Corp., 32 S.W.3d 222,
227 (Tenn. Ct. App. 2000).
                                     A. Exculpatory Evidence

        On October 19, 2011, Ms. Brendalyn Garrison, an instructor at the Hardeman County
Correctional Facility, reported Mr. Glover for failure to report as scheduled to his education
class at the facility. Mr. Glover had been warned previously about not attending an education
class. Also, under the correctional facility rules, inmates assigned to education classes are
not excused from attending class unless “reporting to a disciplinary hearing, grievance
hearing, medical appointment (with approved medical pass) or parole hearing. Inmates are
not excused for any other reason.” The disciplinary report states that Ms. Garrison charged
Mr. Glover with “refusal to participate” and that she recommended a “job drop.”2 This report
is part of the record of the disciplinary committee in this case.

       The uniform disciplinary procedures govern disciplinary actions in the state
correctional system. These procedures are intended “[t]o provide for the fair and impartial
determination and resolution of all disciplinary charges placed against inmates.” Willis, 113
S.W.3d at 713 (quoting TDOC Policy No. 502.01(II)). These procedures are “not intended to
create any additional rights for inmates beyond those which are constitutionally required.”
TDOC Policy No. 502.01(V). Deviations from the uniform disciplinary procedures will
warrant dismissal of a disciplinary offense only if “the inmate is able to show substantial
prejudice as a result and that the error would have affected the disposition of the case.” Id.
Minor deviations do not entitle a prisoner to relief under a common-law writ of certiorari if
the prisoner suffers no prejudice. Jeffries, 108 S.W.3d at 873 (citing TDOC Policy No.
502.01(V)). “To trigger judicial relief, a departure from the uniform disciplinary procedures
must effectively deny the prisoner a fair hearing.” Braden v. Tenn. Dep't of Corr., No.
M2010-01958-COA-R3-CV, 2011 WL 2520210, at *3 (Tenn. Ct. App. June 23, 2011)
(internal citations omitted).




       2
         Under the Uniform Disciplinary Procedures, the disciplinary board may dispose of a case by
recommending an inmate for “dismissal from a job/program assignment.” TDOC Policy No.
502.01(VI)(L)(5)(a)(10).
                                                5
        Mr. Glover‟s petition specifically alleges that he was prevented from cross-examining
Ms. Garrison who issued the disciplinary report in his case, which he claims deprived him of
a fair and impartial hearing. The record indicates that neither the disciplinary board, nor Mr.
Glover called Ms. Garrison as a witness. Mr. Glover further alleges that the prison
disciplinary board perpetrated a fraud by finding him guilty when he had already received a
job dismissal before the disciplinary hearing was held.

       The TDOC uniform disciplinary procedures afford prisoners facing disciplinary
charges with a limited right to present exculpatory evidence. Jeffries v. Tenn. Dep't of
Corr., 108 S.W.3d 862, 874 (Tenn. Ct. App. 2002). With regard to the examination of
witnesses, the uniform disciplinary procedures state in pertinent part:

          “[i]f the inmate pleads not guilty he/she shall be permitted the
          following:
                                              ***
          (c) (3) to cross examine any witness. . . who testified against him/her . .
          . and to review any adverse documentary evidence. . . .”
                                              ***
              (6) the right to present the testimony of relevant witness(es), unless
          allowing the witness to appear would pose a threat to institutional
          safety or order.
          (d) The board/hearing officer shall record on a disciplinary
          continuation, CR-1831, specific reason(s) for not permitting the
          attendance of a witness requested by an inmate.
              (1) An inmate who wishes to have witness(es) (inmate or staff)
          present to testify on his/her behalf at the hearing shall complete an
          Inmate Witness Request, CR-3511, and submit it to the hearing officer
          at least 24 hours prior to the hearing. The hearing officer shall indicate
          on the form whether the inmate‟s request has been approved or denied.
           If a requested witness is denied, the specific reason(s) for not
          permitting the attendance of the witness requested must be listed on the
          form.

TDOC Policy 502.01(VI)(L). The policy also states that an inmate may submit a written
witness statement when the personal appearance of a witness has been denied. Finney v.
Tenn. Dep't of Corr., No. E2009-01111-COA-R3-CV, 2010 WL 1780068, at *3 (Tenn. Ct.
App. May 4, 2010). This policy reflects the United States Supreme Court's conclusion that
prisoners charged with disciplinary offenses “should be allowed to call witnesses and present
documentary evidence in [their] defense when permitting [them] to do so will not be unduly

                                              6
hazardous to institutional safety or correctional goals.” Jeffries, 108 S.W.3d at 874 (citing
Wolff v. McDonnell, 418 U.S. 539, 566 (1974)).

        Although Mr. Glover had the limited right to present the testimony of relevant
witnesses at the hearing, he failed to comply with TDOC policy, which requires an inmate
who wishes to have witnesses testify to complete an inmate witness request form and submit
it to the hearing officer at least 24 hours prior to the hearing. While Mr. Glover did not
waive his right to call witnesses, the record is void of any form submitted by Mr. Glover
prior to the hearing, requesting the presence of witnesses. Notably, Mr. Glover does not
allege that Ms. Garrison was unavailable at the time of the disciplinary hearing. Mr. Glover
also does not allege that he attempted to cross-examine Ms. Garrison at the disciplinary
hearing and was denied the opportunity to do so by the hearing officer. Nor does he allege
that he was denied the opportunity to put on any other witnesses to testify on his behalf.

       There is simply nothing in the record, in this case, to support Mr. Glover‟s allegation
that he was prevented from obtaining and introducing exculpatory evidence. Mr. Glover
does not even attempt to argue that he submitted an inmate witness request form in
accordance with TDOC Policy, and, as mentioned previously, no such form appears in the
record of the disciplinary proceedings. Mr. Glover‟s initial appeal to the prison warden did
not mention the issue of witnesses. The issue of exculpatory witnesses was first raised by
Mr. Glover in his appeal to the Commissioner. Mr. Glover‟s appeal to the Commissioner
contains the following statement:

              Inmate Rodney Glover #474564 asserts that he was prevented
              from obtaining and introducing relevant exculpatory evidence.
              The evidence that the Board/Hearing Officer did not consider
              was the judgment for a job dismissal –CR-3054, submitted by
              Ms. Garrison and approved by Ms. Kristy Sain, Job Coordinator
              on October 19, 2011. The conduct of the Board/Hearing Officer
              acted contrary to Inmate Glover qualified to introduce evidence
              and call witness in the disciplinary procedure. . . . Inmate Glover
              asserts that the reporting officer in this case did not meet her
              burden of proof, because at the time the disciplinary report was
              issued, Inmate Glover was removed from the educational class.

Interestingly, this statement makes no allegation that Mr. Glover was denied the ability to
cross-examine Ms. Garrison, or to call the job coordinator as a witness on his behalf. Despite
Mr. Glover‟s statement in his appeal to the Commissioner, the record simply does not support
a finding that Mr. Glover requested and was denied the opportunity to cross-examine Ms.
Garrison or call other witnesses on his behalf to excuse his attending his assigned class.
                                              7
       We have previously denied relief to a prisoner who claimed that he was not allowed to
call witnesses when “[t]he record before us show[ed] by omission that appellant did not make
a request to put on a witness to testify in his defense.” Holmes v. Tenn. Dep't of Corr., No.
E2008–00894–COA–R3–CV, 2009 WL 1065941, at *3 (Tenn. Ct. App. Apr. 21, 2009)
(emphasis added). When an inmate fails to request a witness's presence prior to the hearing,
“the hearing officer may still allow the witness to testify.” TDOC Policy
502.01(VI)(L)(4)(d)(2). It is within the chairperson's discretion to allow testimony when a
CR–3511 form has not been completed. Furthermore, “when the personal appearance of a
witness has been denied [,]” an inmate may submit a written witness statement, which
Appellant failed to do. TDOC Policy 502.01(VI)(L)(4)(d)(3). Patterson v. Tenn. Dep't of
Corr., No. W2009-01733-COA-R3-CV, 2010 WL 1565535, at *5 (Tenn. Ct. App. Apr. 20,
2010).

       In Keen v. Tenn. Dep’t of Corr., a prisoner argued that his disciplinary conviction
should be reversed because he was unable to call certain correctional officers as witnesses on
his behalf. This Court noted that “[t]he Uniform Disciplinary Procedures include a process
by which inmates can file written requests for the appearance of witnesses at disciplinary
hearings,” and it denied relief because “[n]o such written requests [were] found in the
record.” Keen, 2008 WL 539059, at *5. Like the Keen court, we find no support for Mr.
Glover‟s allegation that he requested to cross-examine Ms. Garrison or call any other
witnesses on his behalf.

        While Mr. Glover admits that he never attended the education class, he alleges that he
did not attend because he was medically unable to do so. Mr. Glover also alleges that he was
unable to obtain records from the job coordinator or the medical department to support his
position that he was improperly assigned and then released from his educational assignment.
Mr. Glover further alleges that his inability to obtain these records, resulted in him being
“arbitrarily and falsely convicted.” Unfortunately, Mr. Glover never provided any
documentation to support his claims. Our review of the record indicates that Mr. Glover did
not attempt to obtain either his medical records or his employment records. Mr. Glover could
have requested his medical records to present at the hearing. Also, he could have attached
his medical records to his appeals to the warden and the Commissioner, but did not do so.
Mr. Glover could have requested that the job coordinator and a staff member in charge of
medical records testify on his behalf at the hearing, but failed to do so. Instead, Mr. Glover
appears to believe that the TDOC should have produced his medical records for the hearing.
The uniform disciplinary procedures, however, place the responsibility of providing
exculpatory evidence on Mr. Glover and not the correctional facility.

                   B. Violations of the Uniform Disciplinary Procedures
                                            8
                                                C.
       Appellant claims that the disciplinary “procedures were ignored, relevant to the
evidence, witnesses, records, and other critical points during the process.” Throughout his
petition and his brief, Mr. Glover argues that the prison disciplinary board failed to follow its
own disciplinary policies and procedures. However, Mr. Glover does not point to a specific
policy provision which was allegedly violated; he simply cites to the uniform disciplinary
procedures in general. Therefore, we must address whether substantial deviations from
TDOC policy deprived Mr. Glover of a fair hearing.

        Mr. Glover argues that the prison disciplinary board‟s decision was illegal because it
constituted an infringement on his constitutionally protected right to the due process of law.
The United States Supreme Court addressed this issue in Wolff v. McDonnell, 418 U.S. 539,
555 (1974), explaining that “prison disciplinary proceedings are not part of a criminal
prosecution and the full panoply of rights due a defendant in such a proceeding does not
apply.” Id. The minimum due process requirements that must be met when a decision of an
inmate disciplinary board affects an inmate‟s constitutionally protected interests are: (1)
notice of charges, (2) opportunity to be heard, and (3) a written statement by the fact-finders
as to the evidence relied on and reasons for the disciplinary action. Jeffries, 108 S.W.3d at
873 (citing Wolff, 418 U.S. at 563-569). In this case, the record shows that Mr. Glover was
given notice seven days prior to his disciplinary hearing and that his inmate advisor received
adequate time to prepare a defense. Mr. Glover had an opportunity to be heard at his original
disciplinary hearing, and again during his appeals to the warden and the Commissioner.

       The last factor under the holding in Wolff requires a written statement by the fact-
finders as to the evidence relied on and reasons for the disciplinary action. Mr. Glover‟s
petition alleges that the hearing summary was “constitutionally deficient” because the board
did not detail reasons for the disposition, or the evidence on which it relied. In fact, the
hearing summary states that the reporting officer, Ms. Garrison, provided written testimony
that Mr. Glover refused to participate in class by not attending. This testimony was
supported by Mr. Glover‟s own testimony that he never attended the class to which he was
assigned.

        Mr. Glover alleges in his petition for certiorari that the trial court erroneously upheld
the decision of the disciplinary board. In its final order dismissing Mr. Glover‟s petition, the
trial court concluded:

              Appellant alleges that he was “convicted of failing to participate
              in an educational program when he had already been terminated
              from the program. Ironically, Appellant admitted at the hearing
              on October 26, 2011, that he had never attended the program.
                                             9
              He complains . . . that he can‟t be convicted of the offense based
              upon a written statement of another witness then admits in the
              same [pleading] that he did not participate.

              In sum, there is no proof in the record that the Appellees
              exceeded their jurisdiction or acted illegally, arbitrarily, or
              fraudulently. To the contrary, there is evidence in the record to
              support the disciplinary decision. The trial court is not supposed
              to inquire into the intrinsic correctness of the decision.”

Accordingly, the trial court found that the Appellees acted within their jurisdiction, did not
act illegally, arbitrarily or fraudulently and substantially complied with required policies and
procedures. While Mr. Glover may disagree with the outcome, the trial court properly
considered his petition. Accordingly, we conclude that Mr. Glover‟s claims are without
merit. The disciplinary board did not act illegally or arbitrarily, and we find no violation of
Mr. Glover‟s due process rights. Mr. Glover‟s argument that the disciplinary board acted
improperly in conducting its hearing after he was removed from the class for not attending is
also without merit. In this regard, Mr. Glover cites no uniform disciplinary procedure to
support his argument that such procedure is illegal.

                                         V. Conclusion

       For the foregoing reasons, we affirm the trial court‟s order of dismissal. The case is
remanded to the trial court for such further proceedings as may be necessary and are
consistent with this opinion. Costs of the appeal are assessed against Appellant, Rodney
Glover. Because Mr. Glover is proceeding in forma pauperis in this appeal, execution for
costs may issue if necessary.
                                                  _________________________________
                                                 KENNY ARMSTRONG, JUDGE




                                              10